office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 rlchewning postn-126657-16 uilc date date to terri l onorato cc lb_i ctm sd large business international from richard l chewning senior counsel branch office of associate chief_counsel international subject treatment under sec_199 of loss on sale of purchased equipment used to produce qpp this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a loss on the sale of equipment a purchased by a taxpayer to produce qualifying_production_property qpp reduces the taxpayer’s qualified_production_activities_income qpai conclusion under sec_1_199-4 the adjusted_basis of purchased equipment used to produce qualifying_production_property is considered cost_of_goods_sold cgs when that equipment is sold under the facts and circumstances that cgs will be allocated solely to the taxpayer’s non-domestic production gross_receipts non-dpgr received on the sale of equipment a and therefore the loss will not reduce the taxpayer’s qpai facts taxpayer purchased equipment a in year and solely used equipment a for three years to produce qpp the sales of which generated dpgr depreciation of the cost of equipment a was properly capitalized to the qpp in year taxpayer sold equipment a for a sales_price that was less than the adjusted_basis of equipment a at the time of postn-126657-16 the sale the gross_receipts from the sale of equipment a did not generate dpgr because equipment a was not manufactured produced grown or extracted mpge by the taxpayer law and analysis the sec_199 domestic_production_activities_deduction dpad is equal to the lesser_of a taxpayer's qpai or taxable_income determined without regard to the sec_199 deduction multiplied by the applicable_percentage sec_199 the applicable_percentage for current years is sec_199 defines qpai as an amount equal to the excess if any of the taxpayer’s dpgr for the taxable_year over the sum of the cgs and the other expenses losses or deductions other than the deduction allowed under sec_199 that are properly allocable to such dpgr sec_199 defines dpgr in part as the gross_receipts of the taxpayer that are derived from any lease rental license sale exchange or other_disposition of qpp which was mpge by the taxpayer in whole or significant part within the united_states sec_1_199-3 provides the definition of gross_receipts for purposes of determining the gross_receipts to characterize as dpgr or non-dpgr in relevant part sec_1_199-3 provides that gross_receipts for this purpose are not reduced by cgs or by the cost of property sold if such property is described in sec_1221 ie inventory_property or a ie depreciable_property used in a trade_or_business in calculating qpai dpgr is reduced by cgs and the related other expenses losses and deductions in determining cgs allocable to dpgr for purposes of sec_199 sec_1_199-4 provides that a taxpayer must use a reasonable method based on all the facts and circumstances to allocate cgs between dpgr and non-dpgr in addition that regulation section provides that if a taxpayer has information readily available to specifically identify cgs allocable to dpgr and can specifically identify that amount without undue burden or expense cgs allocable to dpgr is that amount further sec_1_199-4 provides in part that i n the case of a sale exchange or other_disposition of non-inventory property cgs for purposes of this section includes the adjusted_basis of the property prior to its sale equipment a was used exclusively to produce qpp the sales of which generated dpgr depreciation of the cost of equipment a was properly capitalized to the qpp the taxpayer then allocated its cgs between dpgr and non-dpgr in accordance with sec_1_199-4 eg if of the gross_receipts recognized by taxpayer in a particular year qualified as dpgr taxpayer should have allocated all of its cgs to dpgr in that year taxpayer’s gross_receipts from the sale of equipment a however are non-dpgr because equipment a is not qpp that was postn-126657-16 mpge by the taxpayer even though it was used to produce qpp and the gross_receipts from sales of that qpp were dpgr taxpayer should have information readily available to it to specifically identify equipment a’s adjusted_basis which under sec_1_199-4 is treated as cgs allocable to non-dpgr received by taxpayer on the sale of equipment a accordingly the adjusted_basis of equipment a will not reduce taxpayer’s dpgr and its qpai please call if you have any further questions cc tatiana belenkaya cc lb_i internal_revenue_service k suite constitution avenue nw washington dc because sec_1_199-4 applies in this case paragraph c and d of sec_1 c regarding the allocation and apportionment of the taxpayer’s other expenses losses and deductions to the taxpayer’s gross_income attributable to its dpgr are not applicable
